Title: To James Madison from Matthew Lyon, 14 February 1813
From: Lyon, Matthew
To: Madison, James


SirEddyville Feby 14th. 1813
I do not write with a view to vex or perplex you. A Constitutional majority of my Country has (against my will) confided to you the political concerns of the Nation for four years more. I pray to God that the follies, the weakness, the disasters & disgraces that have belittled the Nation the last four years will not be repeated or continued.
I write to give advice notwithstanding all that I have given (which would if followed have lead you to have avoided the disasters & disgraces which have attended us) has been disregarded.
Altho the terms you offerd the British Goverment were correct & such as I approve of I see no prospect of peace. That ministry seem to say “Since you have choosen War, War you shall have, you have choosen Boneparte for your friend try him a while.” In this View I take the liberty to advice you to make a primary object of putting an end to the Norwestern War, by putting afloat on lake Ere a very superieur Naval force & lodgeing in its Vicinity in safe deposits, Stores & munitions of every kind in abundance. Let fort Malden be invested by land & Water when the British can give it no succour through the Lake & when they are so threatned in other quarters that they dare not send many troops there by land—that taken Detroit, Michilmacanac, & the British posts on the Western lakes will fall with little trouble, let their Posts be strongly Garrisoned, for[t] Dearbourn should be reestablished & Garrissoned, from those posts let the Excursions against the Indians be carried on until they are driven in, destroyed & broken up, provideing for the Women & Children by makeing Servants of them or otherwise. It is useless to wage the kind of war we do with the Indians, if we are too Strong for them they evade us, if we defeat them they fly to their allies & we have to fight them again, & again, for every Indian we have killed we have at least lost 2 White men & paid $20,000. We ought to prevent their joining the british by drawing a line of force between them & their allies.
The Art of War consists much in takeing advantage’s of the Enemy’s positions & movements, in no War has the parties Concerned had more opportunity, I need not tell you how it has been improved or neglected much depends on catching the time when a superiour force can be brought to act against an inferiour. One commanding General of an active mind who shall soley direct our movements, & have power to be guided by his Knoledge of the opperations of the Enemy, ought to be Selected.
Altho the british have choosen to occupy their force otherwise hitherto, every reasoning man must believe they will not fail to make a descent on our Southwestern possessions, we ought by all means to use the respite to get our Norwestern Country at ease.
In a letter writen not long since to the Secry of the Navy I gave a description of a cheap Gun boat very proper for the lakes & rivers to serve as batteries.
Those hints come not from an Enemy Sir or from a Sowerd imbitterd mind, with the present infatuation of the people. I am happier out of Station than in any public place, I pity my friend Pope. Altho I have lost much property by Embargoe’s non Intercourse & the War, all my distress is for my Country & I enjoy the Consolation of knowing that had my advice been taken this Nation so dear to me would not have been overwhelmed with its present distress & posterity Cursed with a National debt for which they will not thank their predecessors. I am very respectfully your obedient Servt.
M Lyon
